Exhibit 10.8

 

LOGO [g485892img00001.jpg]

November 16, 2012

PERSONAL & CONFIDENTIAL

HAND DELIVERED

Steven J. Geiser

Dear Steve:

Offer of Employment/Position

I am pleased to offer you the regular, full-time position of Vice President,
Finance and Chief Financial Officer at PMC-Sierra (“PMC” or the “Company”)
reporting to Greg Lang, President and Chief Executive Officer, starting
November 19, 2012. The position is based out of our U.S. headquarters in
California but will require travel outside of the United States. Compensation
for this position is described further below and includes the separate Change of
Control Agreement. As an Executive, your compensation is subject to the approval
of PMC-Sierra, Inc.’s Compensation Committee of the Board of Directors (the
“Compensation Committee”).

Base Salary

You will receive an annual gross salary of $335,000 USD (your “Base Salary”),
which will be paid bi-weekly in accordance with the PMC’s normal payroll
procedures.

Short-term Incentive Program

PMC’s Short-term Incentive Program (“STIP”) is a variable pay plan that provides
employees the opportunity to earn an incentive award based on the achievement of
corporate annual performance targets, individual and departmental goals. Your
individual incentive target is 70% of your annual salary. The terms of the
program may change from time to time and payouts are assessed on a semi-annual
basis. Note that funding of STIP is dependent upon meeting corporate financial
targets, departmental goals and individual targets, so if targets are missed,
STIP payout may be partial or none at all.

Equity Awards

Subject to the terms of the Company’s equity plan and your stock grant
agreement, the Company will recommend that the Compensation Committee grant you:
a) an option to purchase 385,000 PMC-Sierra, Inc. common shares at a price per
share equal to 100% of the fair market price on the grant date, and b) 128,333
restricted stock units (“RSUs”) that will be exchanged for shares of PMC-Sierra,
Inc. common stock according to the applicable vesting period and, at the
Company’s discretion, subject to netting to settle withholding tax obligations.
No representation is made with regard to the existence or price of these
recommended grants or the existence, type, size or value of any future equity
awards.

 

1



--------------------------------------------------------------------------------

LOGO [g485892img00001.jpg]

 

Grants would be submitted to the Compensation Committee after your employment
has commenced and pursuant to a predetermined schedule for approval for grant on
the first Tuesday of the month for options and the 25th day of the second month
of the quarter for RSUs, or the next trading day if the market is closed. (For
example, the Company’s next grant dates are November 26 for RSUs and December 4
for options.) The specific vesting terms and other terms and conditions of the
equity award are found in the stock option and RSU agreement accompanying notice
of the award. Except as otherwise provided by a change of control agreement,
termination of your employment for any reason will result in the loss of
unvested rights.

Benefits

As a regular, full-time employee you are eligible to participate in PMC’s
benefits plan in accordance with its terms and conditions. A description of the
benefits plan is enclosed. The administration of the benefits plan is within
PMC’s sole discretion and the benefits may be subject to change from time to
time. You will be entitled to an annual vacation benefit of four (4) weeks which
will be administered in accordance with PMC’s policies.

Immigration

The Federal Immigration Reform and Control Act of 1968 requires that every
person hired in the United States provide documentation confirming his or her
legal right to work. Upon acceptance of this offer we will introduce you to our
immigration specialist to determine any work permit and payroll requirements
and, if warranted by the anticipated extent of your business travel, enrollment
in our Cross Border program for receipt of professional tax preparation services
and to be compensated for any incremental tax liability arising from cross
border travel.

First Year Severance Benefit

If on or before the first anniversary of your date of hire, you are terminated
by the Company without Cause (defined below), other than the case that you are
terminated either because you do not satisfactorily complete a new hire
agreement or it is determined by the Company that you have failed to pass a
formal background investigation, or you resign due to a Constructive Termination
(defined below), the Company will pay you a lump sum severance payment equal to
your Base Salary (less taxes and other applicable withholdings) within 30 days
following your Separation from Service provided that you execute the Company’s
standard form waiver and release of all claims (the “Release”) and such Release
becomes effective and enforceable in accordance with its terms following the
expiration of any applicable revocation period under federal or state law (but
no later than 30 days following your Separation from Service). In addition, if
you elect continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”) following termination of your
employment without Cause, and the Release has become effective and enforceable,
then, at the Company’s election, the Company will (a) for a period of 12 months
from your Separation from Service, reimburse you for coverage premiums
applicable under COBRA (at the coverage levels in effect immediately prior to
your Separation from Service) or (b) pay you a lump sum payment on the 60th day
following your Separation from Service equal to the cost of 12 months of such
COBRA coverage (at the coverage levels in effect immediately prior to your
Separation from Service).

 

2



--------------------------------------------------------------------------------

LOGO [g485892img00001.jpg]

 

Definitions pertaining to this First Year Severance Benefit include:

(i) “Cause” means (A) gross dereliction of duties which continues after at least
two notices, each 30 days apart, from the Chief Executive Officer, specifying in
reasonable detail the tasks which must be accomplished and a timeline for their
accomplishment to avoid termination for Cause, (B) willful and gross misconduct
which injures the Company, (C) willful and material violations of laws
applicable to the Company, or (D) embezzlement or theft of Company property;

(ii) “Constructive Termination” means Executive’s resignation following the
occurrence of any of the following events, without Executive’s approval: (A) a
material reduction in Executive’s Base Salary, target bonus or benefits, other
than a reduction that is implemented across-the-board to all employees at
Executive’s level; (B) a material reduction in Executive’s title, authority or
responsibilities; or (C) the requirement that Executive relocate to a place of
employment more than 50 miles from the Executive’s primary work location as in
effect immediately prior to the Change of Control; provided, however, the
Executive must provide written notice to the Company of the existence of a
condition described in clause (A), B) or (C) within ninety (90) days of the
initial occurrence of the condition, and if within thirty (30) days of the
Company’s receipt of such notice (or, if later, Executive’s actual termination
of employment) the Company remedies such condition, a Constructive Termination
will not be deemed to have occurred; and

(iii) “Separation from Service” means the cessation of your status as an
employee of the Company and shall be deemed to occur at such time as the level
of the bona fide services you are to perform as an employee (or as a consultant
or other independent contractor) permanently decreases to a level that is not
more than 20% of the average level of services you rendered as an employee
during the immediately preceding 36 months (or such shorter period for which you
may have rendered such service). Any such determination as to Separation from
Service, however, shall be made in accordance with the applicable standards of
the Treasury Regulations issued under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

3



--------------------------------------------------------------------------------

LOGO [g485892img00001.jpg]

 

This offer is intended to comply with, or be exempt from, the requirements of
Section 409A of the Code and the Treasury Regulations thereunder. Accordingly,
to the extent there is any ambiguity as to whether one or more provisions of
this offer would otherwise contravene the applicable requirements or limitations
of Section 409A of the Code, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Section 409A of the Code and the Treasury
Regulations thereunder. No reimbursement payable to you pursuant to any
provision of this offer or pursuant to any plan or arrangement of the Company
shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, and no such
reimbursement during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code. Notwithstanding
any provision to the contrary in this offer, no payments or benefits to which
you become entitled under the section of this offer titled Limited Severance
Benefit shall be made or paid to you prior to the earlier of (1) the expiration
of the 6 month period measured from the date of your Separation from Service or
(2) the date of your death, if you are deemed at the time of such Separation
from Service a “key employee” within the meaning of that term under
Section 416(i) of the Code, and such delayed payment is otherwise required in
order to avoid a prohibited distribution under Section 409A(a)(2) of the Code.

Additional Agreements

This offer is conditional upon your executing the Company’s standard form new
hire agreement which includes provisions on the at-will nature of your
employment, confidentiality and non-disclosure obligations and assignment of
inventions to the Company.

The Company will conduct background investigations and/or reference checks on
you. Your employment, therefore, is contingent upon a clearance of such a
background investigation and/or reference check, if any.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

We are looking forward to you joining PMC and to a beneficial and fruitful
relationship. Nevertheless, you should be aware that your employment with the
Company is for no specified period and constitutes at-will employment. As a
result, you are free to resign at any time, for any reason or for no reason.
Similarly, the Company is free to conclude its employment relationship with you
at any time, with or without cause, and with or without notice. This
relationship cannot be altered or modified without written authorisation from
the Chief Executive Officer. Participation in any stock option or benefit
program does not assure continuing employment for any particular period of time.

 

4



--------------------------------------------------------------------------------

LOGO [g485892img00001.jpg]

 

This letter, along with any agreements, including but not limited to the
Company’s new hire, change of control and indemnification agreements and such
grant agreements that accompany any future awards, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement signed by an officer and you.

To indicate your acceptance of the Company’s offer, please sign, and date this
letter in the space provided below and return it to my attention.

We look forward to your favorable reply and to working with you at PMC.

Yours truly,

PMC-SIERRA, INC.

/s/ Gregory S. Lang

Gregory S. Lang

President and Chief Executive Officer

(Acceptance of Offer on the Following Page)

 

5



--------------------------------------------------------------------------------

LOGO [g485892img00001.jpg]

 

ACCEPTANCE OF EMPLOYMENT OFFER

I accept this offer of employment on the terms and conditions described herein.
I am accepting this offer without reliance on any promise, warranty or
representation by any party or any representative of any party other than those
expressly contained in this offer letter.

 

November 16, 2012

   

/s/ Steven J. Geiser

Date     Signature    

 

    Steven J. Geiser

 

6